Gummey, J.,
The exceptions are filed on behalf of parties who take under the will of the testator’s deceased daughter, Elizabeth Moul-ton, whose estate would be entitled to a distributive share of the present fund if the contention that the testator’s will violated the rule against perpetuities should be sustained.
The testator gave the residue of his estate to his executor in trust to pay the income to his wife and daughter and to the survivor of them, and upon the death of both he bequeathed the residue to trustees, named, in trust for the establishment of a department of clinical surgery, expressing his expec*633tation and desire that it should be established and conducted by his trustees with the aid and assistance of the University of Pennsylvania, unless said University should fail to provide an appropriate site for the buildings in which to house it, or should fail or refuse to enter into covenants satisfactory to his trustees, in which case the testator provided that they should have authority, in their discretion, to substitute instead of the University of Pennsylvania some other medical college or institution which would be willing to make arrangements satisfactory to them, or to purchase an appropriate site, erect appropriate buildings thereon and equip the same as in the will directed, carrying out the object and intent of the trust.
The auditing judge found that the rule which makes a gift void because of remoteness has no application to the provisions of the will under discussion, and as we agree with his conclusion, it seems unnecessary to amplify what he has said in his adjudication, except to emphasize the fact that the gift, in the first instance, is not a gift to a designated charity, but to trustees to establish a charity, and while the testator expressed his expectation and desire that the University should aid and assist in conducting the charity provided for by the will, he did not so direct, but left the selection of this or some other similar institution, or the establishment of a new one, to the discretion of the trustees. It also may be well to point out that in Penrose’s Estate, 257 Pa. 231, urged upon us by counsel for the exceptants, the primary beneficiaries of the estate in remainder were the issue of the testator’s son, and there was the possibility that the remainder might not vest within the time limited by the rule, and the alternate gift to charity became effective only in the event of an indefinite failure of issue, which is a very different case from the one before us. Here, there is no alternate gift; upon the death of the testator his estate in remainder vested for the benefit of a charitable use, subject only to postponement until the death of two persons in being at the time of his death, namely, his wife and daughter. In addition to the cases cited by the auditing judge, see Lennig’s Estate, 154 Pa. 209; Schrack’s Estate, 26 Dist. R. 708, and Edwards’s Estate, 255 Pa. 358; and on the point that the exceptants are not parties in interest, see Klein’s Estate, 26 Dist. R. 476; Capper’s Estate, 21 Dist. R. 1085.
The exceptions are dismissed and the adjudication is confirmed absolutely.
Lamorelle, P. J., and Gest, J., did not sit.